Exceptions overruled. This is an action of tort which arises out of a collision on April 6, 1957, between a bus of the defendant Metropolitan Transit Authority, in which the plaintiffs were passengers, and an automobile owned and operated by the defendant Hines. The case was first tried in the Municipal Court of the City of Boston under the remand statute (G. L. c. 231, § 102C, inserted by St. 1958, e. 369, § 3) and the judge made a general finding for both defendants. Thereafter, the case was retransferred to the Superior Court where it was tried to a jury. The evidence at that trial consisted of testimony of two of the plaintiffs, certain answers to interrogatories propounded to each defendant, and the finding in the Municipal Court. The judge directed verdicts for the defendants on all counts, subject to the plaintiffs’ exceptions. There was ño error. *771The testimony of the plaintiffs did not show any negligence on the part of either defendant. And the answers to interrogatories failed to establish negligence. These answers, as the judge ruled, were admissible only against the defendant making them. McNiff v. Boston Elev. Ry. 234 Mass. 252. Bean v. Security Fur Storage Warehouse, Inc. 344 Mass. 674, 675.
Timothy J. Mclnerney for the plaintiffs.
James D. Casey for the defendant Hines.
James G. Fay for the defendant Metropolitan Transit Authority.